DETAILED ACTION
In response to remarks filed 21 April 2021
Status of Claims
Claims 11-20 are pending;
Claims 11-19 are currently amended;
Claim 20 was previously presented;
Claims 1-10 are cancelled;
Claims 11-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 21 April 2021 have been fully considered but they are not persuasive. Examiner contends that he “fixedly” limitation still reads on the claim since each individual blade #25 is fixedly coupled to connecting ring #23. The top of each blade (i.e. top edge) is also linked together with the top of another blade via the connecting ring #23 and also via element #21. Examiner also contends that “linked” does not require a direct connection. Claim 20 depends on claim 1 which is a cancelled claim. It should depend on claim 11. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (U.S. Patent No. 2,352,394).
As to Claim 11, Little discloses a cutter head (Figure 1) for removing a mixture comprising water and solid materials (Page 1, Line 20 of left column) from a water bottom, comprising rotating blades (#25) each provided with cutting means on a leading edge thereof, said cutter head being rotatably coupled to a tube (#11, #12, #18, #19, #20 grouped together) for transporting said mixture, the shape of the leading edge of said rotating blades being defined by substantially fitting a rounded cone with a rotation 
Wherein a trailing edge (Portion of blades #25 close to number #22 in figure 1) of part at least one of said blades is positioned closer to said rotation axis than a leading edge (Portion of blades #25 within tube #12) of said blades so as to provide a suction function towards said tube upon rotation of said cutter head (The device relies on suction and therefore the blades assists in sucking the material towards #19); and
Wherein said blades as viewed from said top part at a bottom part of said blades extend to a position beyond said connecting ring and are positioned partly inside the tube (Figure 3 shows the bottom part of the blades #25 inside the tube).
As to Claim 12, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein said leading edge of said blades (#25) is directed substantially into a rotation direction of said blades.
As to Claim 13, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein said leading edges of said blades (#25) substantially fit said rounded cone (Figure 1).
As to Claim 14, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein said rotating blades (#25) comprise a guiding surface between said leading edge and said trailing edge and directed towards a position between said cone and said rotation axis (Figure 1).
As to Claim 15, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein a trailing edge of said blades (#25) near said middle part is positioned at a larger distance from said rotation axis than a trailing edge of said blades near said top part.
As to Claim 16, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein a trailing edge of said blades (#25) near said middle part is positioned at a larger distance from said rotation axis than a trailing edge of said blades near said bottom part.
Claim 17, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein a trailing edge of at least one of said blades (#25) at a position near said middle part is positioned closer to said rotation axis than a leading edge of at least one of said blades at a position closer to said top part.
As to Claim 18, Little discloses the invention of Claim 11 (Refer to Claim 11 discussion). Little also discloses wherein said connecting ring and said tube are connected and mutually rotatably driven (Figure 3 shows the connection between the connecting ring and portion #20 of the tube which are rotatably driven by #21).
As to Claim 19, Little discloses the invention of Claim 18 (Refer to Claim 18 discussion). Little also discloses wherein said tube is driven by means of a coaxial motor positioned at an outside of said tube (It is inherent that a motor must be present to rotatably drive #21).
As to Claim 20, Little discloses a method of dredging a water bottom by using a cutter head according to claim 11 (Refer to Claim 11 discussion), the method comprising the steps of positioning said cutter head (Figure 1) on said water bottom, and rotatably driving a mutually connected tube and said cutter head so as to cut the water bottom and pumping an obtained mixture of solids and water through said tube (Page 1, Line 20 of left column).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678